Citation Nr: 0930458	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  05-02 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative changes of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to November 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in May 2009.  A transcript of the hearing is of 
record.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

The Veteran was lasted accorded a VA examination of his right 
knee in April 2007.  A physical examination conducted on the 
Veteran's right knee at that time showed some limitation of 
motion with pain, swelling, tenderness, and stiffness.  

At the subsequent May 2009 hearing, the Veteran testified 
that, since the April 2007 examination, his right knee 
disability has worsened.  Hearing transcript (T.) at 13-14.  
Specifically, he reported increased symptomatology, including 
a worsening of his right knee limitation of motion, pain, 
inflammation, swelling, and stiffness.  In addition, he 
described instability and difficulty ambulating, problems 
which were not shown, or noted, at the April 2007 
examination.  T. at 4-10.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
Veteran's contentions of increased right knee symptomatology 
since the prior examination in April 2007, the Board finds 
that additional VA examination is necessary to determine the 
current nature and extent of his service-connected right knee 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of right knee treatment 
that the Veteran may have received from 
the Daytona Beach VA Outpatient Clinic 
since March 2009.  

2.  Thereafter, accord the Veteran a VA 
examination to determine the nature and 
extent of the service-connected 
degenerative changes of his right knee.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  

All pertinent pathology should be noted in 
the examination report.  In particular, 
the examiner should discuss any limitation 
of motion and instability found to be 
associated with this disability.  

Additionally, the examiner should discuss 
whether the Veteran's right knee exhibits 
weakened movement, excess fatigability, or 
incoordination that is attributable to the 
applicable service-connected disability.  
If feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
this joint repeatedly over a period of 
time.  

3.  Thereafter, readjudicate the issue of 
entitlement to a rating in excess of 10 
percent for degenerative changes in the 
right knee.  If the decision remains in 
any way adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC). 

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2008).  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


